Title: General Orders, 9 February 1781
From: Washington, George
To: 


                        

                            
                                
                             Friday February 9th 1781
                            Parole.
                            Countersigns
                        
                        The Honorable the Congress have been pleased to pass the following Resolutions vizt.
                        In Congress January 12th 1781.
                        Congress took into their consideration the report of the board of War of December 8 whereupon.
                        Resolved that from and after the first day of August last the Pay and Appointments of the Officers in the
                            department of Commissary General of Military Stores be as follows; the Sums hereafter mentioned to be paid in bills of the
                            New Emissions and all monies received in bills of the old emissions since the said first day of August to be accounted for
                            according to the table of depreciation as fixed by the Board of Treasury.
                        
                            
                                 
                                Commissary General
                                 
                                100 
                                 
                                dollars per month
                                 
                                3 
                                 
                                rations per day
                            
                            
                                
                                 of military stores
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Deputy Commissary general
                                
                                80 
                                
                                ditto
                                
                                2 
                                
                                ditto
                            
                            
                                
                                Commissaries
                                
                                70
                                
                                ditto
                                
                                2
                                
                                ditto
                            
                            
                                
                                Deputy Commissaries
                                
                                55
                                
                                ditto
                                
                                2
                                
                                ditto
                            
                            
                                
                                Conductors
                                
                                45
                                
                                ditto
                                
                                1
                                
                                ditto
                            
                            
                                
                                Clerks
                                
                                40
                                
                                ditto
                                
                                1
                                
                                ditto
                            
                        
                        No rations in addition to the number abovementioned are to be allowed for servants.
                        That the officers and men of the regiment of artillery artificers have the same pay from and after the said
                            first day of August in bills of the new emissions by the regulations of the department made by Congress on the 11th day of
                            February 1778 and that they draw the number of rations then directed.
                        That the appointments of the field commissary of military stores and his subordinate officers be as follows
                            from and after the first day of August last the pay to be received in bills of the new Emissions vizt.
                        
                            
                                 
                                Field Commissary
                                 
                                90
                                 
                                dollars per month
                                 
                                2
                                 
                                rations per day
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                 (servants included)
                            
                            
                                
                                Deputy Field Commissary
                                
                                70
                                
                                ditto
                                
                                2
                                
                                ditto
                            
                            
                                
                                Conductor
                                
                                45
                                
                                ditto
                                
                                1
                                
                                ditto
                            
                            
                                
                                Clerk
                                
                                40
                                
                                ditto
                                
                                1
                                
                                ditto
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                        
                        That the commanding officer of artillery for his extra services in the affairs of the ordnance department
                            receive forty dollars per month in addition to his pay as an officer in the line in bills of the new Emissions, from and
                            after the first day of August last.
                        That the surveyor of ordnance for defraying his expences in the exercise of his office be allowed from and
                            after the first day of August last forty dollars ⅌ month in bills of the new emissions besides his appointment as a field
                            officer of artillery.
                        Resolved: That the additional pay of Aids de camp Adjutants and regimental Quartermasters agreeably to the act
                            of the 27 of May 1778 be considered as fixed in specie and that the same from and after the 18th day of August last be
                            drawn in bills of the new Emissions.
                        That the pay of regimental paymaster and Clothier in addition to his pay as an officer in the line be thirty
                            dollars ⅌ month in bills of the new emissions and that the several States in making up the depreciation to such officers
                            from the times of their respective Appointments calculate upon the additional Pay as being thirty dollars ⅌ month in
                            specie.
                    